DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 17 September 2020.
Claims 1-20 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-202825, filed on 08 November 2019.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Interpretation
Claims 3 and 14 recite in part the limitation, “…wherein the first processor is configured to arrange the name of the settlement method and the settlement button vertically…” This portion of the limitation that recites the arrangement of the name and the display of the settlement button represents non-functional printed matter as the arrangement between the name and the display of the settlement button provides no function and therefore does not distinguish claimed product from otherwise identical prior art product. See MPEP 2112.01(III).
Claims 10 and 20 recite in part the limitation, “…wherein the first processor is configured to display a plurality of different reloading methods side by side on the display when the electronic money is reloaded.” This portion of the limitation that recites the particular arrangement of the different reloading methods represents non-functional printed matter as the recited arrangement between the reloading methods provides no function beyond displaying both reloading methods on the same screen at the same time when the electronic money is reloaded and therefore does not distinguish claimed product from otherwise identical prior art product. See MPEP 2112.01(III).

Claim Objections
Claim 1 is objected to because of the following informalities:  
“a terminal having a first processor configured to” should be “a terminal having a first processor configured to:”  
“the first server having a second processor configured to” should be “the first server having a second processor configured to:”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the first transmitting step in part, “…a plurality of different payment methods as a reloading method…” There is a numerical mismatch between the phrases “plurality of different payment methods” and “as a reloading method” rendering the claim unclear as to which of the plurality of different payment methods are being requested as a reloading method. Examiner will interpret it to recite “…at least one of a plurality of different payment methods as a reloading method…” for purposes of examination. Examiner will also interpret the claim to properly propagate this recitation to the registering step for purposes of examination.
Claim 1 recites in the first transmitting step in part, “…indicating a deposit and withdrawal account of electronic money…” This phrase follows a long run-on phrase that is absent of any punctuation rendering it unclear as to what noun is indicating the deposit and withdrawal account. Examiner will interpret it to recite “…, wherein the request indicates a deposit and withdrawal account of electronic money…” for purposes of examination.
Claim 1 recites in the second transmitting step in part, “…a reloading request…” It is unclear if this is the same as the prior recited “reloading method registration request” or is a new reloading request. Examiner will interpret it to recite “a 
Claim 1 recites in the third transmitting step in part, “…via a terminal of a settlement recipient…” it is unclear if this terminal is the same as the preciously recited “a terminal having a first processor configured to” or is a new terminal. Examiner will interpret it to recite “…the terminal, wherein the terminal is associated with a settlement recipient,…” for purposes of examination.
Claim 1 recites in the third transmitting step in part, “…with electronic money with which the wallet is reloaded…” It is unclear if this electronic money is the same as the previously recited “…electronic money…” or is new electronic money. Furthermore, the phrase is grammatically awkward to the point that it renders it unclear exactly what is being claimed. Examiner will interpret it to recite “…with the electronic money that was reloaded into the wallet,…” for purposes of examination. 
Claim 2 recites in part, “display a name of a settlement method…” It is unclear if this settlement method is the same as the previously recited “one of a plurality of settlement methods” in Claim 1 or is a new settlement method. Examiner will interpret it to recite “display a name of a particular one of 
Claim 2 recites in part, “…the name of the settlement method being available by the terminal…” It is unclear what exactly is meant by the name being available by the terminal. Examiner will interpret it to recite “…the settlement method being available by the terminal…” for purposes of examination.
Claims 5 and 16 recite in part “…displaying the settlement method display area on the display…” It is unclear if this settlement method display area is the same as the prior recited “settlement method display area” in Claims 2 and 13 respectively or is one of the plurality of plurality of settlement method display areas recited prior in the same claim or is a new settlement method display area. Examiner will interpret the limitation to recite “wherein one of the plurality of settlement method display areas corresponds to a settlement method that is used most recently among the plurality of settlement method display areas” for purposes of examination.
The remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


Step 1 of the 101 Analysis:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a system and non-transitory storage medium for usage of a plurality of settlement methods in a wallet. These are a machine and article of manufacture which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1 and 12:
Claims 1 and 12:
“transmit a reloading method registration request …, the reloading method registration request being a request for registering a plurality of different payment methods as a reloading method for a wallet indicating a deposit and withdrawal account of electronic money, the different payment methods being operated by a plurality of business operators,”
“transmit a reloading request …, the reloading request being a request for reloading the wallet 
“transmit a settlement request …, the settlement request being a request for performing settlement with electronic money with which the wallet is reloaded, by using one of a plurality of settlement methods set beforehand;”
Claim 1:
“register a payment method as the reloading method, the payment method being included in the reloading method registration request,”
“increase a balance of electronic money in the wallet based on reloading amount information included in the reloading request,”
“reduce the balance of electronic money in the wallet based on settlement amount information included in the settlement request.”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer components. That is, other than reciting “a terminal having a first processor”, “a first server”, “a terminal of a settlement 
Dependent claim(s) 9 and 19 are directed to the following:
Claim(s) 9 and 19:
“…transmit a settlement method registration request to the first server together with the reloading method registration request, the settlement method registration request being a request for registering 
Claim(s) 9 and 19:
“…transmit a settlement method registration request to the first server together with the reloading method registration request, the settlement method registration request being a request for registering a payment method included in the reloading method registration request as a settlement method;”
“…register the payment method included in the settlement method registration request as the settlement method.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include commercial and legal interactions such as marketing or sales activities or behaviors or agreements in the form of contracts. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:

Claims 1 and 12:
“a terminal having a first processor…”
“…to a first server…”
“…a terminal of a settlement recipient…”
“…a second processor…”
The computer components (terminals, servers and processors) are recited at a high level of generality (i.e. as a generic terminal, generic server and generic processor) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
Dependent claim(s) 2-8, 10, 13-18 and 20 contain the following additional elements:
Claim(s) 2 and 13:
“the terminal has a display;”
“…display a settlement method display area that is a rectangular shape on the display,”
“display a name of a settlement method and a settlement button on the settlement method display area, the name of the settlement method being available by the terminal, the settlement button being a button for generating the settlement request by the settlement method.”
Claim(s) 3 and 14:
“wherein the first processor is configured to arrange the name of the settlement method and the settlement button vertically, and display the name of the settlement method and the settlement button in the settlement method display area.”
Claim(s) 4 and 15:
“display the balance of the electronic money or a name of a payment method on the display, the payment method being associated with the settlement method.”
Claim(s) 5 and 16:
“display,…, a plurality of settlement method display areas in a selectable manner;”
“display the settlement method display area…, the settlement method display area corresponding to a 
Claim(s) 6 and 17:
“…display a list of a usage history of the plurality of settlement methods on the display.”
Claim(s) 7:
“…transmit information regarding the payment method …, the information regarding the payment method being registered as the reloading method.”
“…to a second server…”
Claim(s) 8 and 18:
“…display a personal identification number input screen on the display at the time of settlement, the personal identification number input screen being a screen for inputting a personal identification number that is commonly set for the plurality of settlement methods.”
Claim(s) 10 and 20:
“…display a plurality of different reloading methods side by side on the display when the electronic money is reloaded.”
The computer components (terminal, display, and server) are recited at a high level of generality (i.e. as a generic 
These elements are recited at a high level of generality (i.e., as simply displaying, simply transmitting) such that they amount to no more than mere data gathering which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The computer components mentioned above are not described in further detail within the applicant’s specification beyond 
The storage unit mentioned above are disclosed in applicant’s specification (See paragraph [0035] of the specification). The component is described as: “The storage unit 13 is configured of a recording medium such as an erasable programmable ROM (EPROM), a hard disk drive (HDD) and a removable media. Examples of the removable media include a universal serial bus (USB) memory and a disc recording media such as a compact disc (CD), a digital versatile disc (DVD), and a Blu-ray (registered trademark) disc (BD). The storage unit 13 can store an operating system (OS), various programs, various tables, various databases, and the like.” Therefore by applicant’s own admission the components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a 
(displaying/transmitting various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9-15, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Purves et al. (US 2015/0220914 A1 hereinafter Purves).

Claim 1
A wallet system comprising:
a terminal having a first processor configured to (Purves discloses a terminal with processor. See at least paragraphs [0103] and [0323].)
transmit a reloading method registration request to a first server, the reloading method registration request being a request for registering a plurality of different payment methods as a reloading method for a wallet indicating a deposit and withdrawal account of electronic money, the different payment methods being operated by a plurality of business operators, transmit a reloading request to the first server, the reloading request being a request for reloading the wallet with the electronic money by a payment method that is registered as the reloading method, and (Purves discloses a user may fund a pre-paid account and enroll an account with a financial institution from which to fund their pre-paid account (i.e. reloading method registration request). Purves discloses that the consumer may enroll multiple payment accounts from different issuers (i.e. operated by a plurality of business operators) in a virtual wallet. See at least paragraphs [0076]-[0078].)
transmit a settlement request to the first server via a terminal of a settlement recipient, the settlement request being a request for performing settlement with electronic money with which the wallet is reloaded, by using one of a plurality of settlement methods set beforehand; and (Purves discloses that a consumer may use their electronic wallet to make purchases using a selected account. See at least paragraph [0124] and Fig. 2m.)
the first server having a second processor configured to (Purves discloses the computing units may employ multiple processors. See at least paragraph [0323].)
register a payment method as the reloading method, the payment method being included in the reloading method registration request, (Purves discloses that a pre-paid funding 
increase a balance of electronic money in the wallet based on reloading amount information included in the reloading request, and (Purves discloses that a consumer may fund a pre-paid account using a chosen account. Examiner notes this implicitly increases the balance of the pre-paid account. See at least paragraph [0077].)
reduce the balance of electronic money in the wallet based on settlement amount information included in the settlement request. (Purves discloses that a consumer may use their electronic wallet to make purchases using a selected account. Examiner notes this implicitly reduces the balance of the pre-paid account when making the purchase. See at least paragraph [0124].)

Claim 2
The wallet system according to claim 1, wherein:
the terminal has a display; and (Purves discloses the terminal having a display. See at least paragraph [0336] and Fig 33a.)
the first processor is configured to display a settlement method display area that is a rectangular shape on the display, and (Purves discloses a rectangular shape settlement display area on the display. See at least Figs. 2l-2m.)
display a name of a settlement method and a settlement button on the settlement method display area, the name of the settlement method being available by the terminal, the settlement button being a button for generating the settlement request by the settlement method. (Purves discloses settlement display area may display a purchase button and may display the name of chosen funding account with which to make the purchase. See at least paragraphs [0123]-[0124] and Figs. 2l-2m.)

Claim 3
The wallet system according to claim 2, wherein the first processor is configured to arrange the name of the settlement method and the settlement button vertically, and display the name of the settlement method and the settlement button in the settlement method display area. (Purves discloses settlement display area may display a purchase button and may display the name of chosen funding account with which to make the purchase. Purves discloses the purchase button and name arranged vertically. See at least paragraphs [0123]-[0124] and Figs. 2l-2m.)

Claim 4
The wallet system according to claim 2, wherein the first processor is configured to display the balance of the electronic money or a name of a payment method on the display, the payment method being associated with the settlement method. (Purves discloses the display may display a balance and the name of a payment method. See at least paragraphs [0007], [0104] and Figs. 1j and 20b.)


Claim 6
The wallet system according to claim 2, wherein the first processor is configured to display a list of a usage history of the plurality of settlement methods on the display. (Purves discloses a user being able to view their purchase history. See at least paragraphs [0121]-[0122] and Fig. 2j.)

Claim 7
The wallet system according to claim 1, wherein the second processor is configured to transmit information regarding the payment method to a second server, the information regarding the payment method being registered as the reloading method. (Purves discloses that a pre-paid funding account may be retained by 

Claim 9
The wallet system according to claim 1, wherein:
the first processor is configured to transmit a settlement method registration request to the first server together with the reloading method registration request, the settlement method registration request being a request for registering a payment method included in the reloading method registration request as a settlement method; and (Purves discloses that the user may share their source account information to the wallet provider to simultaneously create and fund a pre-paid account. See at least paragraphs [0077] and [0175] and Fig 20a item 2010. Purves discloses that a consumer may simultaneously add a new payment account to their virtual wallet and use the newly added account to replace another account updating any reference transaction links (i.e. setting to use it for a settlement transaction). See at least paragraph [0086].)
the second processor is configured to register the payment method included in the settlement method registration request as the settlement method. (Purves discloses that the user may share 

Claim 10
The wallet system according to claim 2, wherein the first processor is configured to display a plurality of different reloading methods side by side on the display when the electronic money is reloaded. (Purves discloses the user may select a payment account from which to fund a pre-paid account. Purves discloses payment methods being displayed side by side. See at least paragraph [0175] and Figs 19-20a.)

Claim 11
The wallet system according to claim 2, wherein the first processor is configured to actively display a function that is in a non-selected state on the display. (Purves discloses UI elements that may be displayed in a selected or non-selected 

Claim 12
A non-transitory storage medium storing instructions that are executable by one or more processors included in a terminal and that cause the one or more processors to perform functions comprising: (Purves discloses embodying their invention using non-transitory computer-readable medium storing instructions. See at least paragraph [0005].)
The remainder of Claim 12 is substantially similar to the corresponding elements present in Claim 1, is broader than Claim 1, and is therefore rejected using similar reasoning.

Claim 13
Claim 13 is substantially similar to Claim 2 and is therefore rejected using similar reasoning.

Claim 14
Claim 14 is substantially similar to Claim 3 and is therefore rejected using similar reasoning.

Claim 15
Claim 15 is substantially similar to Claim 4 and is therefore rejected using similar reasoning.

Claim 17
Claim 17 is substantially similar to Claim 6 and is therefore rejected using similar reasoning.

Claim 19
Claim 19 is substantially similar to Claim 9 and is therefore rejected using similar reasoning.

Claim 20
Claim 13 is substantially similar to Claim 10 and is therefore rejected using similar reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al. (US 2015/0220914 A1 hereinafter Purves).

Claim 5
The wallet system according to claim 2, wherein the first processor is configured to:
display, on the display, a plurality of settlement method display areas in a selectable manner; and (Purves discloses the display displaying a plurality of selectable settlement methods. See at least paragraph [0124] and Fig. 2m.)
display the settlement method display area on the display, the settlement method display area corresponding to a settlement method that is used most recently among the plurality of settlement method display areas. (See the combination with different embodiments below.)

	Although Purves dose disclose displaying a settlement method display area corresponding to settlement methods, they might not explicitly disclose the settlement method display area corresponding to a settlement method that is used most recently among the plurality of settlement method display areas. Purves also discloses does disclose displaying a last use date of a wallet account and sorting purchase history by those that were transacted recently. See at least paragraphs [0114]-[0115].
	It would be obvious to sort the payment methods displayed in the settlement method display area as disclosed by Purves by the same method for sorting the purchase history using the last use date of the wallet accounts also disclosed by Purves because sorting items in a list by most recently transacted is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 16
Claim 16 is substantially similar to Claim 5 and is therefore rejected using similar reasoning.


Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al. (US 2015/0220914 A1 hereinafter Purves) in view of Liberty (US 2012/0310824 A1 hereinafter Liberty).

Claim 8
The wallet system according to claim 2, wherein the first processor is configured to display a personal identification number input screen on the display at the time of settlement, the personal identification number input screen being a screen for inputting a personal identification number that is commonly set for the plurality of settlement methods. (See the combination with Liberty below.)

	Although Purves does disclose usage of a PIN to change wallet settings, they may not explicitly disclose entering a PIN at time of settlement that is commonly set for the plurality of settlement methods. Liberty teaches a mobile wallet subscriber 
	It would be obvious to implement entering a PIN to perform transactions with a mobile wallet as taught by Liberty into Purves’s system because Liberty additionally teaches the motivation that these applications allow mobile devices to communicate with other computer systems and perform a wide variety of network-connected tasks previously not possible with a mobile device. See at least paragraph [0002].
Also, implementing entering a PIN to use a mobile wallet to perform transactions as taught by Liberty with the system of Purves is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18
Claim 18 is substantially similar to Claim 8 and is therefore rejected using similar reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ellis et al. (US 10,853,791 B1) discloses a mobile wallet computing system.
You et al. (US 2018/0240098 A1) discloses virtual account management software embodied in the head unit of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691